Citation Nr: 1416559	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  06-13 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to a separate rating for the service-connected shrapnel wound of the left thigh based on having osteoarthritis of the left knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran had active service from June 1964 to June 1967.

This matter initially came before the Board of Veteran's Appeals (Board) on appeal from an August 2005 rating decision of the RO.

In April 2009, the Board denied the Veteran's claim for a rating in excess of 10 percent for the service-connected residuals of a shrapnel wound to the left thigh involving Muscle Group XIII, with a retained foreign body.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).

In March 2010, the Court granted a Joint Motion for Partial Remand (Joint Motion) vacating the April 2009 decision and remanding the Veteran's claim for further development.

In July 2010, March 2011 and April 2012, the Board remanded the case to the RO for further development.

In February 2013, the Board assigned a 30 percent rating for the service-connected residuals of a shrapnel wound to the left thigh.  The above-captioned matter was remanded for development.

The Board has considered documentation included in Virtual VA and VBMS.


FINDING OF FACT

The service-connected shrapnel wound to the left thigh is shown to be productive of a disability picture manifested by osteoarthritis of the left knee involving pain and limitation of motion; however, there has been no ankylosis, dislocated semilunar cartilage, no limitation of extension, or impairment of the tibia and fibula, and the remaining functional flexion is better than 45 degrees.  


CONCLUSION OF LAW

The criteria for the assignment of a separate 10 percent evaluation for the service-connected shrapnel wound to the left thigh based on having osteoarthritis of the left knee have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.59, 4.71a including  Diagnostic Codes (DCs) 5003, 5010 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

A letter from the RO dated from June 2005 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  

A letter of March 2006 additionally provided him with information concerning the evaluation and effective date that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed and that all evidence has been obtained for final resolution of the issues addressed hereinbelow.  

The Veteran's service treatment records and post service treatment records have been obtained.  He was afforded the opportunity for a personal hearing.  He has been afforded VA examinations.  

The Board is further satisfied that the RO has substantially complied with its February 2013 remand directives, as the RO reviewed pertinent evidence and readjudicated the claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate this claim.  

Therefore, to this extent, no further assistance to the Veteran with the development of evidence is required.  


Laws & Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

The rating criteria applicable to the knee are contained in Diagnostic Codes 5256 through 5263.  The most pertinent Diagnostic Codes are summarized below.

Under Diagnostic Code 5257, other impairment of the knee, such as recurrent subluxation or lateral instability, is rated as 10 percent when slight, 20 percent when moderate, and 30 percent when severe. 

Under Diagnostic Code 5260, limitation of flexion of either leg to 60 degrees warrants a noncompensable (0 percent) rating.  A 10 percent rating requires flexion limited to 45 degrees.  A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 15 degrees. 

Under Diagnostic Code 5261, limitation of extension of either leg to 5 degrees warrants a noncompensable (zero percent) rating.  A 10 percent rating requires extension limited to 10 degrees . A 20 percent rating requires extension limited to 15 degrees.  A 30 percent rating requires extension limited to 20 degrees.  A 40 percent rating requires extension limited to 30 degrees.  A 50 percent rating requires extension limited to 45 degrees. 

Standard knee range of motion is from 0 degrees (extension) to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.

The VA General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  

The VA General Counsel has further held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

When considering joints, manifestations of functional loss also include less or more movement than is normal, weakened movement, excess fatigability, incoordination, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight bearing.  38 C.F.R. § 4.45 (2013); see also DeLuca v. Brown, 8 Vet. App. 202, 207 (1995).  


Analysis

Historically, the Veteran was awarded service connection for a shell fragment injury of the left thigh and assigned a 10 percent disability rating in an October 1967 rating decision.  The current appeal stems from a June 2005 claim for an increased rating.  

As noted, in February 2013, the Board assigned a 30 percent rating for the Veteran's service-connected residuals of a shrapnel wound to the left thigh.  The issue of a separate rating for osteoarthritis of the left knee was remanded for initial RO adjudication.

After careful consideration of the evidence, the Board finds that a separate rating of 10 percent is warranted for the osteoarthritis of the left knee as due to the service-connected shrapnel wound to the left thigh.  

On VA examination in July 2005, the Veteran reported throbbing at the site of his wound when walking more than a mile during high heat or humidity, or on standing for more than 15 to 20 minutes.  He stated that his activities of daily living were not impaired, and he denied weakness, paresthesias, or other symptoms in the leg and thigh.

On examination, the knee joint "[did] not appear to be involved.  It was normal in appearance without redness, swelling, or deformity.  It was stable in all planes.  Pain-free motion was demonstrated from 0 through 140 degrees, and back to 0.  There was normal posture and gait, and no assistive devices required.

On VA examination in August 2010, the Veteran described pain in the left thigh of 6 on a scale of 10.  He did not use pain medication or use a brace, cane or crutch.  It was noted that the Veteran had retired in September 2001, but not for medical reasons.  He reported being unable to sit for more than 10-15 minutes, stand in one position, walk more than one mile, run, or kick off with the left leg while swimming.

On examination of the knee, flexion was to 100 degrees and extension was to 0 degrees with no pain on three repetitions.  No instability was noted.  There was no erythema, no edema, no tactile crepitus, and a negative McMurray's and Lachman's test.  There was no decrease with repetitive movement, "no deluca."  There was no additional limitation by pain, fatigue, weakness, or a lack of endurance following repetitive use.  

On VA examination in April 2011, the Veteran reported having 6/10 throbbing daily pain.  He reported having pain while walking and kicking off with the left leg in the pool.  He stated that he could not run.  He described having tightness.  He reported that he did not use pain medication specifically for the left leg or use a brace, crutch or cane.  He reported retiring in 2001, but not for medical reasons.

On examination of the knee, there was no erythema, edema, or tactile crepitus.  McMurray's and Lachman's tests were negative.  Flexion was to 100 degrees and extension was to 0 degrees, with pain at three repetitions.  There was no "decrease with repetitive movement, no DeLuca."  The examiner noted x-ray evidence of osteoarthritis.  She stated this could appear post-trauma, and it was clear the Veteran had retained shrapnel in the left thigh.

On VA examination in April 2012, muscle strength testing was 5/5 in knee flexion and extension.  The examiner noted the presence of osteoarthritis on x-ray study.  The examiner stated,

The examination [did] show some weakness in flexion of the left knee which [was] a reflection of the amount of injury to the muscle group (XIII). The Veteran also ha[d] some osteoarthritis involving the left knee which [was] not service connected and [was] probably contributing to some of his pain complaints when walking the 1/4 mile he ha[d] mentioned when the stiffness and pain [was] most noticeable.  He had limited range of motion with flexion of the left knee at 100 degrees compared to 145 degrees noted on his right knee examinations in April 2011.  This would be more consistent with the arthritis problem. The weakness in flexion of the knee, however, would be more reflective of the muscle injury problem.

Based on the above, the Board finds that a separate rating is warranted for the Veteran's osteoarthritis in the left knee.  There is no evidence disputing the fact that the Veteran's osteoarthritis of the left knee is related to his service-connected shrapnel wound.  

A 10 percent evaluation is warranted based on pain and limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

A rating in excess of this, however, is not warranted.  Under DC 5003, where there is noncompensable limitation of motion, a rating in excess of 10 percent is not available.  

A higher rating is also not warranted under the codes pertaining to the knee.   As indicated above, the evidence demonstrates flexion limited to no less than 100 degrees, considering pain.  

With regard to the DeLuca factors, the evidence does not show any limitation of motion on repetition, or due to fatigue, weakness, or a lack of endurance.  There is insufficient evidence to support that the Veteran's pain, weakness, or fatigability is so disabling as to actually or effectively limit knee motion to such an extent as to warrant assignment of a higher rating under Diagnostic Code 5260.

There has been no impairment in extension shown, and no showing of subluxation or instability.  As such, there is no basis for assignment of either a rating in excess of 10 percent for the left knee under Diagnostic Code 5257 or Diagnostic Code 5261, or the assignment of separate ratings on the basis of arthritis and instability, or on the basis of flexion and extension.  See VAOPGCPREC 23-97, VAOPGCPREC 9-98, VAOPGCPREC 9-2004 (Sept. 17, 2004).

The remaining diagnostic codes pertaining to the knee are not applicable in this case.  As it is neither contended nor shown that the Veteran's left knee disorder involves ankylosis, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum, there is no basis for assignment of any higher rating under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263.  See 38 C.F.R. § 4.71a.

For all of these reasons, the Board finds that a separate 10 percent evaluation, but no higher, for the osteoarthritis of the left knee due to left thigh shrapnel wound residuals is assignable.

In reaching this decision, the Board has specifically considered the Veteran's own lay statements.  He is competent to report the manifestations of his disability.  However, competence and credibility are different matters.  

Here, the record contains a number of treatment notes and examination reports, and to the extent that the Veteran asserts having left knee osteoarthritis more severe than that contemplated by a 10 percent evaluation, these statements are generally inconsistent with the more probative findings of the examiners.  

In sum, the assertions are less probative than the evidence that is provided by medical professionals.  The findings of medical professionals, given their experience, education, and experience, are afforded greater weight in this setting.  

The criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's left knee disability.  

The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Finally, the Board acknowledges that the Veteran is no longer employed.  As determined by the Board in February 2013, however, he has not alleged that he is, or ever was, unemployable on account of his shrapnel wound residuals, to include osteoarthritis of the left knee.  

To the contrary, the evidence consistently shows the Veteran retired for non-medical reasons.  As such, the Board finds that Rice is inapplicable in the present case.


ORDER

A separate 10 percent evaluation, but not higher for based on osteoarthritis of the left knee as due to the service-connected shrapnel wound of the left thigh is granted, subject to the regulations governing the payment of VA monetary benefits.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


